Citation Nr: 1118700	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye condition to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a prostate condition to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of June 2008 from the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied these claims.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2011.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for  a right eye disorder and prostate disorder to include as secondary to Agent Orange exposure.  He served in Vietnam, thus such exposure is conceded.  The Board notes that even if the claimed conditions affecting the right eye and prostate are determined to not be a disease that is presumptive to Agent Orange exposure, service- connection as directly related to such exposure is not precluded. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

He also alleges that he injured his right eye in service when wood chips and chemicals used for  cleaning guns blew into his eye, and service treatment records do show treatment for abrasion of the right eye from a foreign body in March 1966.  

The Board finds it is necessary to remand both issues for further development.  In regards to the right eye, there was no disabling eye condition noted in the May 2008 VA examination.  However the Veteran testified at his March 2011 Travel Board hearing that he recently was treated at the VA in August 9, 2010 and the treating doctor was now willing to concede that he had an eye condition related to service.  The Board notes that the most recent VA records addressing eye problems are from February 2009.  

In regards to the prostate condition, he testified as to having private treatment for this at a private facility called Cabell-Huntington hospital from the 1990's to 2008.  There are no such records associated with the claims file, nor does it appear that any attempt was made to obtain such records.  While there is a negative opinion from a January 2008 VA Agent Orange registry examination saying that benign prostrate hypertrophy is not related to Agent Orange exposure, this opinion was made without benefit of review of these potentially relevant records from Cabell-Huntington.  Thus an attempt should be made to obtain these records and afford the Veteran a formal compensation and pension examination which includes review of these records.

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for getting an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In view of the above, the Board finds that examination is necessary to properly address this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for his right eye problems and prostate condition that have not already been identified and/or are not already of record.  He should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified, and to sign an authorization for release to the VA of private records from Cabell-Huntington hospital, which was named by the Veteran as providing treatment from the 1990's to 2008.  Copies of the medical records from all sources (not already in the claims folder) should then be requested, to include the aforementioned records from Cabell-Huntington Hospital as well as VA treatment records after February 2009, to specifically include the claimed record of eye treatment from August 9, 2010.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims. 38 C.F.R. § 3.159 (2010).

2.  Thereafter, following the completion of the above, the AOJ should schedule the Veteran for examination by an appropriate specialist to determine the nature and etiology of his claimed prostate disorder.  The specialist should determine whether any claimed prostate disorder(s) is/are likely due to or aggravated by service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior to conduction and completion of the examination and the examination reports must be annotated in this regard.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed prostate disorder.  Specifically the examiner is requested to provide an opinion as to:  (a) whether the Veteran has a current prostate disorder; (b) whether any diagnosed prostate disorder at least as likely as not (i.e., at least a 50/50 probability) was caused or aggravated by service, to include being caused by exposure to Agent Orange.  

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

3.  Thereafter, following the completion of #1, the AOJ should schedule the Veteran for examination by an appropriate specialist to determine the nature and etiology of his claimed right eye disorder.  The specialist should determine whether any claimed right eye disorder(s) is/are likely due to or aggravated by service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior to conduction and completion of the examination and the examination reports must be annotated in this regard.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed right eye disorder.  Specifically the examiner is requested to provide an opinion as to:  (a) whether the Veteran has a current right eye disorder; (b) whether any diagnosed right eye disorder at least as likely as not (i.e., at least a 50/50 probability) was caused or aggravated by service, to include being caused by exposure to Agent Orange.  

In addressing the matter of the likely etiology of the right condition, the examiner must also address the service treatment records, which include records showing treatment for a foreign body to the right eye in 1966.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	(CONTINUED ON NEXT PAGE)



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


